Citation Nr: 1827020	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected type II diabetes mellitus or his presumed in-service herbicide agent exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected type II diabetes mellitus or his presumed in-service herbicide agent exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus or his presumed in-service herbicide agent exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus or his presumed in-service herbicide agent exposure.  

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to January 1968, which included approximately one year of service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran is currently diagnosed with diabetic peripheral neuropathy of his bilateral lower extremities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected type II diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected type II diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for peripheral neuropathies of his bilateral lower extremities as secondary to his service-connected type II diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.

The record reflects that the RO denied the Veteran's claims seeking service connection for peripheral neuropathies of his lower extremities because he failed to report any related symptomatology during his January 2011 VA diabetes mellitus examination, and accordingly the VA examiner concluded that the Veteran did not have any peripheral neuropathy as a result of his diabetes mellitus.  However, since this time, the Veteran's VA treatment records reflect that in January 2012, he reported experiencing tingling and numbness of his feet, and based on the results of a contemporaneous neurological examination during which the Veteran demonstrated absent vibratory and Semmes-Weinstein (monofilament) findings in the bilateral lower extremities, the treatment provider diagnosed the Veteran with diabetic peripheral neuropathy.  Indeed, subsequent VA treatment records reflect the Veteran's ongoing treatment for lower extremity peripheral neuropathy, for which he has been prescribed medication, and include peripheral neuropathy of the lower extremities as one of the Veteran's diagnosed disabilities on his "active problem list."  See July 2014 VA treatment record.

Given this affirmative diagnosis of peripheral neuropathy of the lower extremities as a complication of service-connected diabetes mellitus, the Board concludes that service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected type II diabetes mellitus, is warranted.  


ORDER

Service connection for peripheral neuropathy of the left lower extremity, as secondary to type II diabetes mellitus, is granted.  

Service connection for peripheral neuropathy of the right lower extremity, as secondary to type II diabetes mellitus, is granted.  


REMAND

The Veteran is appealing his initially assigned 50 percent rating for his service-connected PTSD on the basis that his related symptoms are more severe than his current rating reflects, and he is appealing the denial of his service connection claims for peripheral neuropathies of the upper extremities on the basis that he does in fact have these current disabilities as a result of his service-connected diabetes mellitus.  Specifically, while his VA treatment of record fails to reflect a diagnosis of upper extremity peripheral neuropathy, he reports current symptoms consistent with neuropathy and notes that he has sought VA treatment for these symptoms.

The Veteran's representative asserts that the Veteran should be afforded new VA examinations to determine the current severity of his PTSD and to determine whether the Veteran currently has clinically-detectable peripheral neuropathies (or any disability manifested by tingling and numbness) of his upper extremities, arguing that the last VA diabetes mellitus examination performed in 2011 and the last VA PTSD examination performed in 2014 are too stale to adequately reflect the Veteran's current PTSD and extremity disability pictures.  Further, the Veteran's representative asserts that Veteran has numerous outstanding VA treatment records relevant to these claims that should be obtained prior to adjudicating this appeal.  

As the Board agrees with the Veteran's representative's arguments, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.  

3.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD. The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed and all findings reported in detail.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran currently has peripheral neuropathies, or any other disability manifested by numbness and tingling, of the upper extremities, and if so, the etiology of these disabilities.

The examiner should conduct a clinical examination, to include nerve conduction studies, to determine whether the Veteran currently has peripheral neuropathies, or any other disabilities manifested by tingling and numbness, affecting the upper extremities.  

If the examiner concludes that the Veteran does have peripheral neuropathy or a similar disability affecting either of his upper extremities, the examiner should opine whether it is as least as likely as not (50 percent or greater probability) that the disability:

(a) had its onset in or is otherwise related to service, to include the Veteran's presumed in-service herbicide agent exposure therein;

(b) is proximately due to his service-connected type II diabetes mellitus; or

(c) has been aggravated (permanently worsened) by his service-connected type II diabetes mellitus.

A detailed opinion should be provided for all requested opinions.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


